Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to the amendments filed on 6/10/2022 in which claims 1-20 are pending, of which Claims 4-5, 11-13, 15, 18-19 have been amended.

Response to Arguments
Applicant's Argument: 
Applicant argument regarding the specification objection and the 112 rejection is considered, however, it appears that the applicant is confused regarding support vs. antecedent basis and disclosure vs. specification. Examiner did not question the support for the claimed limitation in the disclosure, the claimed limitation must be in the specification, it is required that the applicant introduce the claimed limitation mentioned in the specification objection into the specification or replace with what is provided in the specification. Regarding the 112 rejection issues are simple to fix, the applicant is respectfully requested to reply with clarification to where the claimed limitation are in the original disclosure, for example, a tether is the cord shown in Fig. 1 as being identified by number 25.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 8 “a tether” is not in the specification.
Claim 15 “an adjustment device” is not in the specification.
Claim 15 “payout length” is not in the specification.
It is respectfully requested that the applicant amend the specification to include the claimed limitations listed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “a tether” which is unclear what the applicant is claiming, it was interpreted as the cable. It is respectfully requested to explain what the claimed tether is and where is it shown.
Claim 15 recite “a tether” and “payout length” which are unclear what the applicant is claiming, it was interpreted as the cable. It is respectfully requested to explain what the claimed tether is and where is it shown. It is respectfully requested to explain what the claimed tether and payout length are and where are they shown.
Claims 9-14 and 16-20 are rejected because they depend directly or indirectly on rejected claims.

Allowable Subject Matter
Claim 1 is allowed. Claims 2-7 are allowed because they depend directly or indirectly from claim 1
Claims 8 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 9-14 and 16-20 are allowable because they depend directly or indirectly from allowed claims 8 and 15.
The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches breath deflector apparatus comprising a breath deflector, a goggle frame, a helmet, a cable, cable housings, a cable spool, and a cable adjustment knob, wherein said breath deflector is connected to said goggle frame, said goggle frame is connected to said cable, said cable housings are mounted to said helmet, said cable spool and said cable adjustment knob are rotatably mounted to said helmet, and said cable passes through said cable housings and around said cable spool such that when a user wears said helmet, rotation of said cable adjustment knob in a first direction causes said breath deflector to come into comfortably snug breath deflecting contact with said user and such that pulling of cable adjustment knob in a second direction causes said breath deflector to release from said comfortably snug breath deflecting contact with said user. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure. The closest reference was to Ramey US Pub. No. 2019/0008228 A1, however Ramey does not teach among other, a goggle frame connected to the cable.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732